DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,309,265 (“Huang”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in claim language does not provide any patentably significant structural changes. Below, the pending claim language is compared to the patented claim language. The patented claim language is italicized.
Pending Claim 16 recites a method of fabricating a semiconductor device, comprising: 
forming an interconnect structure over a substrate, wherein the interconnect structure is electrically coupled to electronic elements in the substrate; and 
Patented Claims 1 and 4 recite a method of fabricating a semiconductor device, comprising:
forming an interconnect structure on a substrate, 

forming a conductive pad structure in contact with the interconnect structure, comprising: 
wherein the interconnect structure comprises a top metal layer;

forming a lower tantalum-nitride (TaN) film using a first deposition process with a first level of power; 
forming a first barrier film on the top metal layer using a first deposition process with a first level of power;
Patented Claim 4 recites wherein both the first barrier film and the second barrier film are made of tantalum-nitride (TaN).

forming an upper tantalum-nitride (TaN) film over the lower TaN film using a second deposition process with a second level of power that is different from the first level of power, 
forming a second barrier film on the first barrier film using a second deposition process with a second level of power that is lower than the first level of power;
Patented Claim 4 recites wherein both the first barrier film and the second barrier film are made of tantalum-nitride (TaN).

wherein the upper TaN film has a nitrogen atomic percentage that is higher than a nitrogen atomic percentage of the lower TaN film;
wherein the first barrier film and the second barrier film are made of metal nitride, and the second barrier film has a nitrogen (N) atomic percentage that is higher than the nitrogen (N) atomic percentage of the first barrier film.

forming an aluminum-containing layer over the upper TaN film; and 
forming an aluminum-containing layer on the second barrier film; and

patterning the aluminum-containing layer, the upper TaN film, and the lower TaN layer.
patterning the first barrier film, the second barrier film and the aluminum-containing layer to form a conductive pad structure,

The pending claims vary from the patented claims by requiring (1) the interconnect structure be electrically coupled to electronic elements in the substrate and (2) requiring only that the second level of power be different from the first level of power. With regards to (1), it would have been obvious for an interconnect structure to be electrically coupled to electronic elements in the substrate since interconnect structures, in the art of semiconductor devices, function to relay electrical signals between electronic elements within the semiconductor devices. With regards to (2), while the second level of power could be higher or lower than the first level of power, Applicant’s specification and dependent claim language, notably Claim 17, only specify embodiments wherein the second level of power is lower than the first level of power. Given this context, the pending claim language is obvious, if not anticipated, by the patented claim language. 
For brevity, the pending dependent claims, below, are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 17 is unpatentable in view of patented Claim 1.
Pending Claim 18 is obvious in view of patented Claim 1 since numerous conductive pad structures may be in contact with an interconnect structure.
Pending Claim 19 is unpatentable in view of patented Claim 5.
Pending Claim 20 is unpatentable in view of patented Claims 8, 10 and 15.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of fabricating a semiconductor device, comprising:
forming an interconnect structure over a substrate;
forming a passivation layer over the interconnect structure;
forming an opening in the passivation layer to expose a portion of the interconnect structure;
sequentially forming a lower barrier film, an upper barrier film, and an aluminum-containing layer in the opening,
wherein the lower barrier film and the upper barrier film are made of metal nitride, and the upper barrier film has a nitrogen atomic percentage that is higher than a nitrogen atomic percentage of the lower barrier film and has an amorphous structure.

Claim 10 recites a method of fabricating a semiconductor device, comprising:
forming an interconnect structure over a substrate, wherein the interconnect structure comprises a copper layer;
depositing a crystalline tantalum-nitride (TaN) film in contact with the copper layer;
depositing an amorphous tantalum-nitride (TaN) film over the crystalline TaN film;
depositing an aluminum-containing layer over the amorphous TaN film; and
patterning the aluminum-containing layer, the amorphous TaN film and the crystalline TaN film to form a conductive pad structure.

US PG Pub 2017/0179033 (“West”), US PG Pub 2017/0194152 (“Chang”), US PG Pub 2008/0274610 (“Choi”) and US PG Pub 2011/0084391 (“Cheng”) are cited as being examples of relevant references in the art for comparison to Applicant’s invention. The references disclose various methods for forming two barrier films for a bond pad structure wherein the nitrogen content of the second barrier film is higher than that of the first barrier film. However, the references do not disclose, or suggest, the formation of amorphous tantalum-nitride (TaN) as the second barrier film over a crystalline tantalum-nitride (TaN) film. It is not apparent, from the references, that amorphous TaN, formed over crystalline TaN, would be preferential or beneficial to the embodiments disclosed. 
A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-9 and 11-15 depend on Claims 1 and 10, respectively, and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818